DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 5/11/2021.  Claims 1 and 3-23 are presently pending and are presented for examination.

EXAMINER' S AMENDMENT
Authorizations for this Examiner’s amendment was given in an email with David Kaveh (Attorney of record Reg #68640) on June 16 & 17, 2021. The application has been amended as follows:
DRAWINGS
The subject matter in the drawings for Figures 4C, 5 and 6 is approved, however, these figures are blurry, unclear and illegible.   Applicant’s representative approved the examiner’s amendment for drawing replacements for these figures 4C, 5 and 6 to be new clear, crisp, and legible drawing figures and labels (but not changing the illustrated drawings) are required.

SPECIFICATION AMENDMENT
Paragraph [0062] line 11, replace “Publication No. 15/295,887” with --Application No. 15/295,877--.

Paragraph [0066] line 6, replace “Publication No. 15/295,887” with --Application No. 15/295,87--.
Paragraph [0066] line 8, after “2016,” insert - now issued as U.S. Patent Number 10,320,203-
CLAIM AMENDMENT

1.         (Currently Amended) An adaptive charging network, comprising: 
an electrical power supply; 
 a plurality of adaptive charging stations including a plurality of first level adaptive charging stations (ACSs) providing power to electric vehicles (EVs) at a first voltage level;
at least one second level adaptive charging station that provides power to an electric vehicle at a second voltage level that is higher than the first voltage level and that distributes power via a shared power bus to a plurality of first level adaptive charging stations, wherein the at least one second level adaptive charging station includes an integrated mini transformer and an integrated circuit breaker and wherein the plurality of first level ACSs connect to the at least one second level ACS via the shared power bus; 
wherein the plurality of ACSs are linked by upstream and downstream ACSs, where, with respect to a current ACS, an upstream ACS is located between [[a]] the current ACS and the electrical power supply and wherein a downstream ACS is located after the current ACS such that the current ACS is located between the downstream ACS[[s]] and the electrical power supply;
 adaptive charging network
wherein the controller is configured to dynamically control the distribution of power to the plurality of first level adaptive charging stations based upon the capacity information received from the at least one adaptive charging station;
wherein the at least one adaptive charging station is configured to receive requests for capacity from at least one downstream adaptive charging station and, based on a determination that the at least one adaptive charging stations lacks available capacity; 
wherein the at least one second level adaptive charging station that distributes power via the shared power bus to the plurality of first level adaptive charging stations:
receives a high voltage supply from the electrical power supply and uses the integrated mini transformer to step down the high voltage supply, wherein the high voltage supply is an alternating current (AC); and 
distributes, via the shared power bus, the stepped down high voltage supply to at least one first level adaptive charging station. 

 the at least one adaptive charging station using linear programming. 

13.       (Currently Amended) An adaptive charging station, comprising: 
an input configured to receive a high voltage power supply, wherein the high voltage power supply is an alternating current; 
an integrated mini transformer configured to step down the high voltage power supply to a create a stepped down power supply; 
an integrated circuit breaker;
at least one output configured to provide power to an electric vehicle and to distribute the stepped down power supply to a plurality of adaptive charging stations (ACSs) including to a plurality of first level adaptive charging stations via a shared power bus, wherein the plurality of ACSs are linked by upstream and downstream ACSs, where, with respect to a current ACS, an upstream ACS is located between [[a]] the current ACS and the high voltage power supply and wherein a downstream ACS is located after the current ACS such that the current ACS is located between the downstream ACS[[s]] and the high voltage power supply; 
a network interface; 
a processor; 
a memory containing: 
 a network of adaptive charging stations
wherein the processor is configured by the energy distribution application to: 
generate a stepped down voltage from a high voltage power supply received via the input using the integrated mini transformer; and 
distribute, via the shared power bus, the stepped down voltage to a plurality of first level adaptive charging stations in [[a]] the network, wherein the first level adaptive charging stations provide power to electric vehicles at a first voltage level;
receive requests for capacity from at least one downstream adaptive charging station based on a determination that there is a lack of available capacity; and 
provide power to an electric vehicle at a second voltage level that is higher than the first voltage level. 

21.       (Currently Amended) An adaptive charging station, comprising: 
an input configured to receive a power supply, wherein the power supply is an alternating current; 
, with respect to a current ACS, an upstream ACS is located between [[a]] the current ACS and the power supply and wherein a downstream ACS is located after the current ACS such that the current ACS is located between the downstream ACS[[s]] and the power supply;
an integrated circuit breaker;
an output for providing power to an electric vehicle at a second voltage level that is higher than the first voltage level; 
a network interface; 
a processor;
a touch screen user interface configured to receive information concerning charging requirements of an electric vehicle, where the charging requirements include information indicative of a power requirement and an associated charging time; 
a memory containing: 
an energy distribution application that uses adaptive charging processes to adapt charging rates of EVs dynamically based on a current state of the network 
wherein the processor is configured by the energy distribution application to:
transmit charging requirement information including a power requirement and an associated charging time via the network interface; 

controlling power delivered via the output to control charging of an electric vehicle in accordance with the received charging information; and 
receive requests for capacity from at least one downstream adaptive charging station and based on a determination that there is a lack of available capacity.



Allowable Subject Matter
Claims 1, and 3-23 are allowed. 

The following is a statement for reasons for allowance:  

Regarding independent claim 1, although the prior art discloses an adaptive charging network, comprising: an electrical power supply; a plurality of adaptive charging stations including a plurality of first level adaptive charging stations (ACSs) providing power to electric vehicles (EVs) at a first voltage level; at least one second level adaptive charging station that provides power to an electric vehicle at a second voltage level that is higher than the first voltage level and that distributes power via a shared power bus to a plurality of first level adaptive charging stations, wherein the at the prior art of record does not disclose or teach the combination of:

 “wherein the plurality of ACSs are linked by upstream and downstream ACSs, where ,with respect to a current ACS, an upstream ACS is located between the current ACS and the electrical power supply and wherein a downstream ACS is located after the current ACS such that the current ACS is located between the downstream ACS and the electrical power supply; wherein at least one adaptive charging station is configured to communicate capacity information to a controller that uses adaptive charging processes to adapt the charging rates of EVs dynamically based on a current state of the adaptive charging network; and wherein the controller is configured to dynamically control the distribution of power to the plurality of first level adaptive charging stations based upon the capacity information received from the at least one adaptive charging station; wherein the at least one adaptive charging station is configured to receive requests for capacity from at least one downstream adaptive charging station and, transmit the received requests for capacity further upstream to an additional ACS based on a determination that the at least one adaptive charging stations lacks available capacity.” 

Regarding independent claim 13, although the prior art disclose an adaptive charging station, comprising:  an input configured to receive a high voltage power supply, wherein the high voltage power supply is an alternating current; an integrated mini transformer configured to step down the high voltage power supply to a create a stepped down power supply; an integrated circuit breaker; at least one output configured to provide power to an electric vehicle and to distribute the stepped down power supply to a plurality of adaptive charging stations (ACSs) including to a plurality of first level adaptive charging stations via a shared power bus; a network interface; a processor;   wherein the processor is configured by the energy distribution application to: generate a stepped down voltage from a high voltage power supply received via the input using the integrated mini transformer; and distribute, via the shared power bus, the stepped down voltage to a plurality of first level adaptive charging stations in the network, wherein the first level adaptive charging stations provide power to electric vehicles at a first voltage level; and provide power to an electric vehicle at a second voltage level that is higher than the first voltage level, the prior art of record does not disclose or teach the combination of:
“wherein the plurality of ACSs are linked by upstream and downstream ACSs, where, with respect to a current ACS, an upstream ACS is located between the current ACS and the high voltage power supply and wherein a downstream ACS is located after the current ACS such that the current ACS is located between the downstream ACS and the high voltage power supply; a memory containing: an energy distribution application that uses adaptive charging processes to adapt charging rates of EVs dynamically based on a current state of a network of adaptive charging stations; wherein the processor is configured by the energy distribution application to: receive requests for capacity from at least one downstream adaptive charging station transmit the received requests for capacity further upstream to an additional ACS based on a determination that there is a lack of available capacity.”

Regarding independent claim 21, although the prior art discloses an adaptive charging station, comprising: an input configured to receive a power supply, wherein the power supply is an alternating current; an integrated mini transformer for stepping down the power supply and that provides a shared power bus for connecting to a plurality of adaptive charging stations (ACSs) in a network including to a plurality of first level adaptive charging stations that provide power to electric vehicles at a first voltage level, an integrated circuit breaker; an output for providing power to an electric vehicle at a second voltage level that is higher than the first voltage level; a network interface; a processor; a touch screen user interface configured to receive information concerning charging requirements of an electric vehicle, where the charging requirements include information indicative of a power requirement and an associated charging time; a memory containing: wherein the processor is configured by the energy distribution application to: transmit charging requirement information including a power requirement and an associated charging time via the network interface; receive charging information via the network interface; controlling power delivered via the output to control charging of an the prior art of record does not disclose or teach the combination of:

wherein the plurality of ACSs are linked by upstream and downstream ACSs, where, with respect to a current ACS, an upstream ACS is located between the current ACS and the power supply and wherein a downstream ACS is located after the current ACS such that the current ACS is located between the downstream ACS and the power supply; a memory containing: an energy distribution application that uses adaptive charging processes to adapt charging rates of EVs dynamically based on a current state of the  network;  wherein the processor is configured by the energy distribution application to: receive requests for capacity from at least one downstream adaptive charging station and transmit the received requests for capacity further upstream to an additional ACS based on a determination that there is a lack of available capacity.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 7:30 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/TYNESE MCDANIEL/
Examiner, Art Unit 2859

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859